internal_revenue_service uil number info release date date the honorable u s house of representatives washington d c attention dear this letter is in response to your date inquiry to floyd williams national director for legislative affairs on behalf of your constituent mr mr recently purchased land that he rents to farmers he wants to know why he cannot deduct the cost of acquiring the land even though he pays taxes on the rental income from the land he notes that he could deduct the cost of farm machinery a taxpayer can deduct the cost of farm machinery under the depreciation provisions of sec_167 and sec_168 of the internal_revenue_code depreciation is an annual reasonable allowance for the exhaustion wear_and_tear and obsolescence of certain types of property used in a trade_or_business or held_for_the_production_of_income depreciation is an accounting concept that treats a designated part of the cost of certain limited-life assets as an expense return_of_capital in determining taxable_income generally this expense is deducted over a specified recovery_period the depreciation allowance applies only to that part of the property that is subject_to wear_and_tear decay or decline from natural causes exhaustion and obsolescence sec_1_167_a_-2 of the income_tax regulations these factors that provide the basis for the depreciation allowance are not present for land land has an unlimited useful_life sec_1_167_a_-2 specifically provides that the depreciation allowance does not apply to land while farm machinery is an example of a limited-life asset for which the depreciation allowance is available land is not a limited-life asset i hope our letter has been responsive to your inquiry if we can be of further assistance in this matter please call at sincerely passthroughs and special industries paul f kugler assistant chief_counsel
